Wilson, Judge:
The following appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for tbe parties hereto, subject to the approval of tbe Court, that tbe merchandise covered by tbe above appeal for reappraisement consists of field glasses in leather cases, exported from Japan subsequent to February 27,1958.
That field glasses in leather cases are not identified in tbe Final List, published by the Secretary of tbe Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that said merchandise was entered for consumption subsequent to February 27,1958.
That on or about the date of exportation of said merchandise, the price at which such or similiar merchandise was freely sold, or. in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, *685including tile cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value less the item designated on the invoice as “Buyer’s Commission” in the amount as shown thereon.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation.
The stipulated facts establish that the proper basis for appraisement of the merchandise, as hereinabove identified, is statutory export value and that such value is the appraised value, less the item designated on the invoice as “Buyer’s Commission,” in the amount as shown thereon, and I so hold.
Judgment will be rendered accordingly.